UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September 2010 (Report No. 2) Commission File Number: 000-29742 Retalix Ltd. (Translation of registrant’s name into English) 10 Zarhin Street, Ra’anana 43000, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A CONTENTS At the Company’s Annual General Meeting, which was held on September 15, 2010, the following proposals were approved by the shareholders: 1. The re-election of each of the following members of the Board of Directors of the Company to serve until the next annual general meeting of shareholders: Eli Gelman, Gillon Beck, Ishay Davidi, Boaz Dotan, David Kostman, Nehemia Lemelbaum, Robert A. Minicucci, Avinoam Naor and Itschak Shrem. 2. The approval of the Company's 2009 Share Incentive Plan for U.S. tax purposes. 3. The re-appointment of Kesselman & Kesselman, a member of PricewaterhouseCoopers International Limited, as the Company’s independent auditors until the next annual general meeting of shareholders, and to authorize the Board of Directors to fix their remuneration in accordance with the nature and extent of their services. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RETALIX LTD. Date: September 15, 2010 By: /s/Hugo Goldman Hugo Goldman Executive Vice President and Chief Financial Officer
